Citation Nr: 0101937	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-22 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Bartter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied reopening a claim for 
service connection for Bartter's syndrome.


FINDINGS OF FACT

1.  A July 1980 Board decision denied the veteran's claim of 
entitlement to service connection for Bartter's syndrome.

2.  The evidence associated with the claims file subsequent 
to the July 1980 Board decision does not tend to establish 
any material fact which was not already of record at the time 
of the July 1980 decision and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The Board's July 1980 decision, denying entitlement to 
service connection for Bartter's syndrome is final.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1100 (2000).

2.  The evidence received since the Board's July 1980 
decision is not new and material, and the veteran's claim for 
service connection for Bartter's syndrome is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
amended the provisions of 38 U.S.C.A. § 5107 to eliminate the 
well-grounded claim requirement.  

The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality, 
all Board decisions are final on the date stamped on the face 
of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  A 
claim denied by a final decision may not be reopened and 
readjudicated by the VA, except on the basis of new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The veteran's claim for service connection for Bartter's 
syndrome was denied in a July 1980 Board decision.  The 
decision was based on evidence that did not reflect that the 
manifestations of Bartter's syndrome were present during 
service or for several years thereafter.  A VA field 
investigation revealed that the veteran's earliest post-
service treatment was in 1966.  (The veteran was on active 
duty from April 1956 to April 1958.)  As noted in the 
Introduction, this appeal comes to the Board from an RO 
decision in May 1999, which denied the veteran's application 
to reopen a claim for service connection for Bartter's 
syndrome.

The veteran essentially contends that his Bartter's syndrome 
began during service.  The relevant evidence of record at the 
time of the Board's July 1980 decision consisted of medical 
records from V. R. J., M.D., dated in February 1966, which  
indicated that the veteran had been admitted to the hospital 
complaining of a four year history of sharp left chest pain 
of varying frequency; private outpatient treatment records 
from the same physician and Dr. W. R. K., dated from February 
1966 to July 1978; hospital records from Fleming County 
hospital, dated in October 1966, which show that the veteran 
was admitted after an automobile accident; VA outpatient 
treatment records, to include from hospitalizations during 
the period November 1976 to December 1977; August 1976 
clinical records from St. Joseph hospital, which show that 
the veteran was admitted for complaints of chest pain; a 
November 1976 VA hospitalization diagnosis of probable 
Bartter's syndrome; October 1971 hospital records from 
Nicholas County hospital, which show that the veteran was 
hospitalized for evaluation of an episode of acute anxiety 
reaction; an October 1978 statement from a VA physician 
indicating that the veteran was being treated for Bartter's 
syndrome; a September 1979 request from the RO to the 
National Personnel Records Center and the United States Army 
Hospital, Fort Stewart, with response indicating that there 
were no records on file relating to treatment of the veteran; 
and a VA field investigator's report dated in April 1980.  It 
was noted on several occasions in the medical records that 
the veteran's Bartter's syndrome was first diagnosed in 1976.  

Evidence received by the RO subsequent to the July 1980 Board 
decision includes VA outpatient treatment records from 
February 1979 to March 1981; February 1988 hospital records 
from Nicholas County hospital, which show that the veteran 
complained of chest pain and was admitted to rule out 
myocardial infarction; hospital records dated in July 1998, 
from the University of Kentucky Hospital, which show that the 
veteran was admitted with complaints of chest pain and a left 
heart catheterization was performed; records from Johnson 
Mathers Health Care, dated from February 1988 to July 1998; 
and VA hospital records dated in November 1999, which 
indicate that the veteran was admitted for complaints of 
chest pain.  The newly received evidence, while not of record 
in 1980, is nevertheless not new and material since it is 
either not relevant or cumulative in nature.  That is, the 
additional evidence either pertains to diseases that are not 
at issue or merely confirms what was already known in 1980, 
that the veteran has Bartter's syndrome.  The additional 
evidence in question does not show that Bartter's syndrome 
began during or for many years thereafter, nor does the 
additional evidence contain a competent opinion linking 
Bartter's syndrome to  service.    

In summary, the record remains devoid of any medical evidence 
which shows that the veteran's Bartter's syndrome manifested 
during or proximate to service or that suggests that the 
disability at issue is causally linked to service.  While the 
Board acknowledges the veteran's statements which express his 
personal belief that his Bartter's syndrome was manifested in 
service, to the extent that he is attempting to present 
argument regarding medical causation, he is not competent 
since it has not been shown that he has the necessary medical 
skills and training to offer opinions as to medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for Bartter's syndrome, the 
appeal is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

